Citation Nr: 1226378	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  11-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD. 


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.  He has been awarded the Combat Infantry Badge, the Vietnam Campaign Medal, and the National Defense Service Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board observes that the RO initially construed the Veteran's appeal as a single claim for service connection, which had been reopened and denied on the merits. Nevertheless, for the reasons that follow, the Board finds that the appeal is most appropriately characterized as set forth on the title page.

Additionally, with respect to the characterization of the Veteran's appeal, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that both cases rely upon a diagnosis to define the scope of a claim only retrospectively; that is, after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

While mindful of the dictates of Boggs and Ephraim, the Board nevertheless notes that in this case the Veteran has neither claimed nor been diagnosed with any psychiatric disorder other than PTSD.  Accordingly, while the Board has decided to treat the Veteran's appeal as a claim to reopen, it does not find it necessary to recharacterize the specific disability at issue.

As discussed in further detail below, the Board is reopening the claim for service connection for PTSD because there is new and material evidence; however, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding the reopened claim for further development.  Therefore, such issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

As a final introductory matter, the Board acknowledges that, in a July 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran named the State of North Carolina, Division of Veterans Affairs, as his representative.  However, on April 12, 2011, two days prior to the certification of the appeal, the above service organization revoked the Veteran's representation.  In support of that action, the service organization noted that the Veteran was working in consultation with a non-VA accredited individual, who was holding himself out as an accredited representative in violation of federal statute.  See 38 U.S.C.A. § 5901 (West 2002) (providing that "no individual may act as an agent or attorney in the preparation, presentation, or prosecution of any claim ...unless such individual has been recognized for such purposes by the Secretary.")  Additionally, the state service organization emphasized that "all reasonable efforts ... to maintain and constructive and cooperative working relationship with [the Veteran] had apparently failed."  A copy of the service organization's correspondence was mailed to the Veteran and there is no indication that he did not receive it.  See Jones v. West, 12 Vet. App. 98, 100 (1998); YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (holding that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process) citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  As such, the Board finds that the service organization properly withdrew its representation prior to the certification of the Veteran's claims.  See 38 C.F.R. § 14. 631 (2011).  The Veteran has not named another representative and, thus, is recognized as proceeding pro se in this appeal.  Moreover, as will be addressed below, on remand the Veteran will be afforded the opportunity to appoint another service organization as his representative if he so desires.


FINDINGS OF FACT

1.  An April 2006 rating decision denied the Veteran's claim for service connection for PTSD on the basis that there was no evidence of treatment or diagnosis of PTSD in military service, and no medical diagnosis of PTSD that meets all the diagnostic criteria as stated in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal.

2.  Evidence added to the record since the final April 2006 denial is neither cumulative nor redundant of the evidence of record at the time of the decision.  This new evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection of PTSD and therefore raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA.

In documents of record, the Veteran contends that he has PTSD as a result of traumatic events that he experienced while serving in Vietnam.  Therefore, he claims that service connection for PTSD is warranted.

A review of the record reveals that the Veteran's claim of entitlement to service connection for PTSD was initially denied in an April 2006 rating decision.  The Veteran filed an application to reopen his claim in June 2009.  A November 2009 rating decision reopened the claim but denied service connection for PTSD.  Service connection was again denied in a March 2010 rating decision and in a February 2011 statement of the case (SOC).  Each of these adjudications continued to treat the issue on appeal as a reopened claim.  Nevertheless, prior to consideration of the Veteran's claim on the merits, the Board is required to address the issue of finality.  See 38 U.S.C.A. §§ 7104(b), 5108; see also Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board must then determine whether new and material evidence has been submitted before considering the Veteran's claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).
 
First, with regard to the issue of finality, the Board notes that rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In this case, the Veteran did not appeal the April 2006 rating decision that initially denied his PTSD claim and thus, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  In making this determination, the Board notes that, insofar as its determination as to finality is ultimately favorable to the Veteran, he is not prejudiced by the Board's actions herein.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

Next, the Board observes that where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  For purposes of determining whether such evidence is sufficiently new and material, its credibility will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Under the provisions of 38 C.F.R. § 3.156(a) currently in effect, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

As a final matter before turning to the specific facts of the Veteran's case, the Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the April 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Here, the record reflects that, in an April 2006 decision, the RO denied the Veteran's original claim for entitlement to service connection for PTSD.  In that decision, the RO adjudicators acknowledged that the Veteran received the Combat Infantry Badge, which was accepted as an automatic stressor.  Therefore, those adjudicators recognized that the second requirement of a PTSD service-connection claim has been satisfied as the record contained credible supporting evidence that an in-service stressor occurred.  Nevertheless, the adjudicators determined that the Veteran's PTSD could not be granted, in pertinent part, because there was no evidence of record of a diagnosis of PTSD that conformed to the DSM-IV criteria.  In this regard, the Board notes that service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).

Based on the foregoing, the Board finds that in order for newly submitted evidence to be material in this case it must, by itself or when considered with previous evidence of record, relate to one of the unestablished facts necessary to substantiate the claim; namely the current medical diagnosis of PTSD or the establishment of a nexus between such PTSD and the stressor.

The additional evidence added to the claims file since the prior final decision of April 2006 consists of a stressor statement provided by the Veteran, private treatment records dated July 2009 through November 2009, and a VA medical examination dated February 2010. 

In his stressor statement, dated January 2010, the Veteran attested to his service in Vietnam from January 1966 to January 1977, during which he was in indirect combat with the enemy as his base came under enemy attack, witnessed horrific events, earned his Combat Infantry Badge, and learned of the in-country death of a good childhood friend.  The stressor statement was accompanied by supporting documentation of these events.  The Veteran described the effects of these events, stating that he was totally devastated by the death of his friend and comrade, with whom he had grown up.  That individual was his brother's best friend and the Veteran never got to say goodbye.  The Veteran stated that he continued to have frequent nightmares about his experiences in Vietnam, and that he was being treated for PTSD by a "Dr. J."

The private treatment records of Dr. J. consist of a lengthy narrative evaluation based on an hour-long interview with the Veteran and his wife, as well as two notes describing follow up appointments.  The initial interview and evaluation took place in July 2009 and resulted in an Axis I diagnostic impression of PTSD, chronic, with Axis IV diagnosis of "stress related to being in the war zone."  Dr. J. assigned a Global Assessment of Function (GAF) score of 40.  In treatment notes dated August and November 2009, Dr. J. continued to see the Veteran and prescribed trazodone and celexa.  Dr. J. noted anxious mood, nightmares, flashbacks, and sleep difficulties.  Notably, the Veteran reported to Dr. J. that he had seen a primary care physician who diagnosed the Veteran with anxiety disorder and prescribed depression and sleep medication.

The VA examiner who evaluated the Veteran in February 2010 reviewed the prior VA examinations, the treatment records of Dr. J., and conducted his own examination.  He opined that the Veteran did not currently meet the diagnostic criteria for any psychiatric disorders, and assigned a GAF of 90.

As this evidence was not previously associated with the record at the time of the prior decision, the evidence is new.  Further, the Veteran's statement, private treatment records, and new PTSD assessment are also material, as they address whether the Veteran has a current PTSD diagnosis and the nexus thereof to his stressors.  Further, the statement and private treatment records raise a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received since the RO's April 2006 rating decision, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for PTSD is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's newly reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted above, the claims file does contain a diagnosis of PTSD linked to the stressor in the opinion of Dr. J.  However, while this diagnosis qualifies as new and material evidence sufficient to reopen the Veteran's PTSD claim, it is not clear whether it conforms to DSM-IV criteria and, thus, may not serve as a stand-alone basis for granting that claim on the merits.  

Significantly, the remainder of the current record is devoid of any diagnoses of PTSD or other psychiatric disorders that conform to the DSM-IV criteria.  Indeed, the three VA examiners of record did not find sufficient symptomatology to diagnose PTSD or any psychiatric disorder under the DSM-IV criteria.  Moreover, the June 2005 VA examination noted positive screens for PTSD and depression, but the examining psychologist did not diagnose any psychiatric disorder.  Further, while the Veteran has reported that he was in receipt of outpatient treatment from a primary care physician for psychiatric disorders, namely anxiety disorder with prescription of medication for depression and sleep difficulty, there is no mention of such in the claims file.  See Dr. J.'s July 2009 opinion, page 2.
 
The most recent VA examiner noted all of the prior evaluations and Dr. J.'s opinion, however he stated that the Veteran has had no outpatient treatment or current treatment for a mental disorder, which conflicts with the Veteran's claim that he had been treating with Dr. J. for a year.  The VA examiner does not appear to have reviewed the August 2009 and November 2009 treatment records of Dr. H. J.  If the Veteran has continued to treat with Dr. H. J in the last year and a half, those records should be obtained in order to address the question of whether the Veteran's current symptoms meet the DSM-IV diagnostic criteria for PTSD.  On remand, all relevant private treatment records shall be obtained to the extent available.

Finally, the Veteran should be afforded a follow-up opinion from the February 2010 VA examiner in connection with his current claim for service connection for PTSD.  Indeed, VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes an examination, it is obligated to ensure that the examination and resulting medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran should be scheduled for another VA examination for the purpose of determining the etiology of any psychiatric disorder found.  The Board notes that prior VA examination reports of record which found no diagnosis of PTSD did not include or consider all of the Veteran's reported stressors and symptoms, as found in the July 2009 H.J., MD report, as well as in the Veteran's lay statements of record.  A comprehensive report of the Vetearn's stressors and current symptoms must be included in the new examination report.  Thereafter, such information must be considered in determining whether the Veteran currently has a psychiatric disorder, including PTSD which is related to service.  The examiner must specifically address whether the Veteran's report of being in fear of his life while being under attack in Vietnam is sufficient for a diagnosis of PTSD.  

Finally, in light of the aforementioned termination of the Veteran's appointed representative, the Board finds that he should be advised of his right to appoint another accredited representative in accordance with 38 C.F.R. § 20.600 (2011).  As such notice has not yet been provided, it should be accomplished on remand.   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and advise him of his right to appoint a representative pursuant to the requirements set forth under 38 C.F.R. § 20.600 (2011).  He should be furnished the appropriate form (VA Form 21-22) and advised to appoint his representative, if any, and return the signed form to the appropriate VA office.

2.  The Veteran should be given an opportunity to identify any healthcare provider who has treated him for psychiatric disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records not already associated with the claims file, to include those from Dr. H. J. and the primary care physician described by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the above development has been completed, schedule the Veteran for a psychiatric examination to be performed by a VA psychiatrist or psychologist for the purpose of determining the etiology of any psychiatric disorder found.  The examiner should review the complete file, including the July 2009 private psychiatric report by Dr. H.J., the Veteran's stressor statements of record, as well all VA examination reports.  The examiner should address the following:

(A) The examiner should list all psychiatric disorders found in the record and on examination.  For each diagnosis found, provide an opinion as to whether it meets the DSM-IV diagnostic criteria.  This is especially important, if it is determined that the Veteran has a diagnosis of PTSD.  

(B)  The psychiatrist or psychologist should list all stressors and psychiatric symptoms reported during examination, as well as those reported in the July 2009 psychiatric report from Dr. H.J., and those reported by the Veteran in lay statements of record, including being in fear of his life due to attacks on the base where he was stationed.  

(C)  If a diagnosis of PTSD is deemed appropriate, the examiner should identify the specific stressor(s) that support that diagnosis.  The examiner should find the Veteran's report of stressors to be credible for these purposes.  The examiner should specifically state whether it is at least as likely as not (50 percent probability or greater) that PTSD is related to a reported service stressor.

(D)  If a psychiatric disability other than PTSD is diagnosed (such as anxiety, depression, etc.), the examiner must identify such diagnosed psychiatric disability.  Thereafter, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any currently present disability is attributable to service, to include any incident of service.  For the purpose of addressing this, the examiner should find credible the Veteran's reported stressors.  In addition, the examiner must comment on the etiology of any diagnosed psychiatric disorder as shown by the evidence of record and, in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD. 

The examiner should provide a complete rationale for the opinion.  Such rationale must include a discussion of the Veteran's service treatment records, post-service medical records, the July 2009 medical evaluation by Dr. H. J., MD, sound medical principles, and the assertions/lay statements made by the Veteran.  In rendering an opinion, the examiner is particularly requested to address private treatment records.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's reopened claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


